Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
Response to Amendment
By entry of the amendment, claims 1-20 are pending with claims 1 and 11 being independent. Independent claims 1 and 11 are was amended to more particularly point out the claimed subject matter. Claims 3 and 15 were cancelled. Support for the amendments of the independent claims were found in the original disclosure, including original claim 3 and 15, as well as the specification at paragraphs [0042]- [0046]. No new matter was introduced by the instant amendment. The amendment was entered.
Response to Arguments
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive.
Claims 1-7 9, and 11-20 were rejected as being unpatentable over KR 10-2016- 0056986 ("Sung") in view of KR 10-2010-0106879 ("Kyung Ho") and US 2010/0034340 A1 ("Spartiotis"). 
Claims 8 and 10 were rejected as being unpatentable over Sung in view of Kyung Ho and Spartiotis, and further in view of US 2008/0299511 ("Thoms"). 
Applicant argued that Kyung Ho failed to teach or make obvious the limitations "moving the sensor and the generator [from first positions] to second positions... wherein the sensor and the generator move the same distance so that a distance between the sensor and the generator is not changed at the first positions and the second positions". The examiner agreed and also noted in the previous office action filed 03/21/2022 that Kyung Ho failed to teach the missing limitations. For this reason, the examiner pointed to Spartiotis for teaching the missing limitations and modified Sung and Kyung Ho with the teachings such as that taught by Spartiotis.
Applicant respectfully disagrees with the examiners relying on Spartiotis. Applicant referenced Fig. 12f of Spartiotis for teaching away from the claimed limitations. Applicant specifically argued that Spartiotis also fail to disclose or make obvious at least the claimed limitation, "wherein the sensor and the generator move the same distance so that a distance between the sensor and the generator is not changed at the first positions and the second positions".
Further, applicant emphasized that amended claim 1 recites, "wherein the first positions and the second positions are determined according to an imaging mode for the object, and the imaging mode includes at least one of a panoramic imaging mode and a computed tomography (CT) imaging mode, and wherein the imaging mode corresponding to the first positions and the imaging mode corresponding to the second positions are different from each other". 
Applicant also expressly argued that in the claimed method, the first and second positions of the sensor and the generator are determined according to the imaging mode for the object, e.g., at least one of a panoramic imaging mode and a computed tomography imaging mode, and the imaging mode corresponding to the first and second positions are different from each other. See, for example, paragraph [0046].
The examiner respectfully disagrees. 
With reference to Figure 9b, Spartiotis provides a dental extraoral x-ray imaging system having a mode of operation for panoramic imaging and a mode of operation for partial CT or 3D imaging a region of interest. When in the panoramic mode the system will operate in a panoramic trajectory and when in partial CT or 3D mode the system will operate in partial CT mode characterized in that the axis of rotation is no longer fixed, as is in conventional systems but moves as well. By way of a preferred example, the axis of rotation when in partial CT/3D mode is moving along a spiral. An example of a spiral trajectory of the axis of rotation is represented in FIG. 9b. 
In this figure the x-ray generator (150) and imaging device (151) move along a circular trajectory, but the axis of rotation (152) moves along a path, which in this plot is a spiral. Other trajectories of the axis of rotation are possible without departing from the scope of the invention. The region of interest (153) and sample beam projections (154) are given as references [0107]. Notice that the rotational axis can be fixed or moving, but the figure illustrates the case of a fixed rotational axis for simplicity [0117]. Spartiotis clearly shows movement of the sensor and the generator to different positions while being fixed together and wherein different modes were implemented (i.e., panoramic and CT).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 9 , 11 – 14, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung (KR10-2016-0056986) in view of Kyung Ho (KR10-2010-0106879) and Spartiotis et al. (US Pub. No. 2010/0034340 A1).
With regards to claims 1 and 11, Sung discloses an image capturing method comprising the steps in which: a rotation arm (30M), at which a generator part (36) and a sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to a rotation axis (C) according to an imaging mode (see paragraphs [0042]-[0046] and figure 6); and an X-ray panorama image or a CT image is obtained in a first imaging mode and a head radiation image is obtained in a second imaging mode (see paragraphs [0028]-[0029]), wherein the sensor part (35) and the generator part (36) are installed opposite to each other at opposite sides of the rotation axis of the rotation arm (30), respectively (see paragraph [0032] and figure 4).
Sung fails to expressly disclose an acquiring information regarding a first position which is the current position of a sensor and moving the sensor, the generator to a position at which an image having a different magnification ratio and wherein the sensor and the generator move the same distance and wherein the first positions and the second positions are determined according to an imaging mode for the object, and the imaging mode includes at least one of a panoramic imaging mode and a computed tomography (CT) imaging mode, and wherein the imaging mode corresponding to the first positions and the imaging mode corresponding to the second positions are different from each other. . 
Kyung Ho discloses an x-ray photographing apparatus is provided to be applied for both dentistry and otolaryngology by vertically moving a sheet, a jaw stand, and rotary arm in order to move the focus of a subject. A supporting pillar (120) is installed on a base (110). A rotary arm supporting stand (130) supporting a rotary arm (140) is connected with the supporting pillar. A light source part (141) radiates X-ray toward a subject. The light source part is in connection with the lower side of the rotary arm supporting stand. A sensor part (142) obtains the X-ray image of the subject.
Kyung Ho further discloses that the distance between a light source part (141) and a sensor part (142) varies such that the ratio of the enlargement ratio, which is the ratio of the distance between the light source part (141) and the sensor part (142) to the distance between the light source part (141) and a subject, becomes a predetermined magnification ratio (see paragraph [0085] or pages 7 – 9 in the English translation and figures 3-4). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung with the teachings such as that taught by Kyung Ho in order to create image flexibility capable of selectively photographing all CT x-ray images, panoramic x-ray images and dentistry imaging as needed.
Sung and Kyung Ho fail to expressly disclose the first positions and the second positions, wherein a distance between the generator and the object at the first positions is different from a distance between the generator and the object at the second positions, and wherein the images acquired respectively at the first positions and the second positions are acquired by the identical sensor or wherein the first positions and the second positions are determined according to an imaging mode for the object, and the imaging mode includes at least one of a panoramic imaging mode and a computed tomography (CT) imaging mode, and wherein the imaging mode corresponding to the first positions and the imaging mode corresponding to the second positions are different from each other.
Spartiotis teaches, FIG. 12f, a system with the imaging device (2001), x-ray source (2002), (fixed or moving) axis of rotation and the object to be images (2004). The geometry imaging device and the x-ray source are fixed with respect to the rotational axis. The rotational axis can be fixed or moving, but the figure illustrates the case of a fixed rotational axis for simplicity. The geometry of the imaging device and the x-ray source is changed with respect to the rotational axis during the exposure. Also the relative geometry of the imaging device and the x-ray source can change to further increase the field of view. The only limitation being that the x-ray beam emitted by the x-ray source must be captured by the imaging device [0098] – [0105], [0118] (Figures 9 - 12f).
11.	With reference to Figure 9b, Spartiotis provides a dental extraoral x-ray imaging system having a mode of operation for panoramic imaging and a mode of operation for partial CT or 3D imaging a region of interest. When in the panoramic mode the system will operate in a panoramic trajectory and when in partial CT or 3D mode the system will operate in partial CT mode characterized in that the axis of rotation is no longer fixed, as is in conventional systems but moves as well. By way of a preferred example, the axis of rotation when in partial CT/3D mode is moving along a spiral. An example of a spiral trajectory of the axis of rotation is represented in FIG. 9b. 
In this figure, Figure 9b,  the x-ray generator (150) and imaging device (151) move along a circular trajectory, but the axis of rotation (152) moves along a path, which in this plot is a spiral. Other trajectories of the axis of rotation are possible without departing from the scope of the invention. The region of interest (153) and sample beam projections (154) are given as references [0107]. Notice that the rotational axis can be fixed or moving, but the figure illustrates the case of a fixed rotational axis for simplicity [0117]. Spartiotis clearly shows movement of the sensor and the generator to different positions while being fixed together and wherein different modes were implemented (i.e., panoramic and CT).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung and Kyung Ho with the teachings such as that taught by Spartiotis in order to create image flexibility capable of selectively photographing all types of imaging as needed.
With regards to claims 2 and 14, Sung discloses an X-ray generator (36) and an X-ray sensor (37) for X-ray imaging and CT scanning (see paragraph [0014] [0045]).
With regards to claims 4 and 16, Sung discloses a first imaging mode is an imaging mode for obtaining an X-ray panorama image or a CT image for some areas of interest including a dental arch and a temporomandibular joint of an examinee (see paragraph [0028] and figure 6); and the distance between the generator part (36) and the head (H) of the examinee in the first imaging mode is shorter than that in the second imaging mode is realized (see figure 6).
With regards to claims 5 and 6, Sung discloses the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) according to an imaging mode so that the positions of the generator part and the sensor part are adjusted accordingly (see paragraphs [0042]-[0046] and figure 6).
With regards to claim 7, Sung discloses a center point of the generator part (36) , the center point of the head (H) of the examinee, and the center point of the sensor part (37) are positioned on a straight line (BC) (see figure 6).
With regards to claim 9, Sung discloses the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) according to an imaging mode so that the positions of the generator part and the sensor part are adjusted (see paragraphs [0003] [0004][0042]-[0046] and (figure 6).
With regards to claims 12 and 13, Sung discloses a sensor part (37) and a generator part (36) are installed opposite to each other at opposite sides of a rotation axis of a rotation arm, respectively, and the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to a rotation axis (C) according to an imaging mode (see paragraphs [0032] and [0042]- [0046] and figure 6); and the X-ray generator (362) is installed to be able to move up and down in the generator part (36) (see paragraph [0033] and figure 4).
With regards to claim 17, Sung discloses the center point of the generator part (37), the center point of the head (H) of the examinee, and the center point of the sensor part (37) are positioned on a straight line (BC) (see figure 6).
With regards to claim 18, Sung discloses a sensor part and a generator part are installed opposite to each other at opposite sides of a rotation axis of a rotation arm, respectively, and the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to a rotation axis (C) according to an imaging mode (see paragraphs [0032] [0034] and [0042]- [0046] and figure 6); and the center point of the generator part, the center point of the head (H) of the examinee, and the center point of the sensor part are positioned on a straight line (BC) (see figure 6).
	With regards to claims 19 and 20, Sung discloses the claimed invention according to claims 1 and 11, but fails to expressly disclose a computer with data. Specifically as claimed. Kyung Ho discloses a convention x-ray imaging system including date in memory and a computer (Page 1) as well known in the art. It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung with the teachings such as that taught by Kyung Ho in order to computerize the imaging device as is known in the art. 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung, Kyung Ho and Spartiotis in view of Thoms (US Pub. No. 2008/0299511 A1)
With regards to claim 8, Sung modified discloses the claimed invention according to claims 1 and 4, specifically a the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) so that the positions of the generator part and the sensor part are adjusted (see paragraphs [0042] - [0046] and figure 6); and the rotation arm (30M) is moved with respect to the rotation axis (C) and thus an imaging mode can be switched from the first imaging mode for panorama or CT imaging to the second imaging mode for head radiation imaging (see paragraph [0045] and figure 6).
Sung fails to expressly disclose the sensor and the generator rotate with the object interposed therebetween, and the second positions are calculated at every rotation angle of the sensor and the generator. Thoms discloses a method for determining the set relative position of a patient in a dental panorama X-ray apparatus during which the curvature of a front area of a dental arch of a patient is determined (Abstract). The apparatus includes a rotation arm (18) rotates, a vertical rotation axis (A) of the arm also moves on a curved path, and the path (84) of the rotation axis (A) is a path on which the distance between an X-ray source (14) and a CCD sensor (16) is constant (see paragraphs [0041] – [0050] [0060] [0062] [0068] [0106] and figures l-2b); and a control unit calculates the path (84) on which the axis (A) is to move (see paragraph [0041] – [0050] [0060] [0068] [0106] and figures 1-2b). It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung with the teachings such as that taught by Thoms in order to create image flexibility capable of selectively photographing all x-ray images, panoramic x-ray images and dentistry imaging as needed.
With regards to claim 10, Sung modified discloses the claimed invention according to claims 1 and 4, specifically a the rotation arm (30M), at which the generator part (36) and the sensor part (37) are installed, moves in the longitudinal direction (AR) thereof with respect to the rotation axis (C) so that the positions of the generator part and the sensor part are adjusted (see paragraphs [0042]-[0046] and figure 6); and the rotation arm (30M) is moved with respect to the rotation axis (C) and thus an imaging mode can be switched from the first imaging mode for panorama or CT imaging to the second imaging mode for head radiation imaging (see paragraph [0045] and figure 6).
Sung fails to expressly disclose a plurality of ROIs of the object exist, the second positions are determined at each of the plurality of ROIs, wherein the second positions are positions at which a maximum magnification power image of the ROIs of the object can be acquired based on a position and area of the ROIs of the object,

a movement schedule of the sensor and the generator are generated according to the plurality of second positions such that movement of the sensor and the generator is minimized, and the sensor and the generator move according to the generated schedule.
Thoms discloses a method for determining the set relative position of a patient in a dental panorama X-ray apparatus during which the curvature of a front area of a dental arch of a patient is determined (Abstract). The apparatus includes a rotation arm (18) rotates, a vertical rotation axis (A) of the arm also moves on a curved path, and the path (84) of the rotation axis (A) is a path on which the distance between an X-ray source (14) and a CCD sensor (16) is constant (see paragraphs [0041] – [0050] [0060] [0062] [0068] [0106] and figures l-2b); and a control unit calculates the path (84) on which the axis (A) is to move (see paragraph [0041] – [0050] [0060] [0068] [0106] and figures 1-2b). Notice how if the movements and positions are known, there exist a generated schedule and as the positons move magnification adjust as well.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Sung with the teachings such as that taught by Thoms in order to create image flexibility capable of selectively photographing all x-ray images, panoramic x-ray images and dentistry imaging as needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. No. 2007/0041491 A1 to Sadakane et al. teaches an X-ray CT scan, a distance between an X-ray generator and a rotation center and/or a distance between a X-ray detector and the rotation center can be changed according to a magnification of an image. A rotary device has an X-ray generator and an X-ray detector opposing to each other, provided to interpose an object between them. A rotary mechanism rotates the rotary device around a rotary axis, and a movement mechanism moves the rotary axis or the object in a plane perpendicular to the rotary axis. The rotation center in a viewpoint of CT scan different from the rotary axis is always kept at a point in a region of interest in the object according to a motion synthesized from the rotation of the rotary device and the movement of the rotary axis or the object (Abstract).
In an X-ray CT scanner having an X-ray generator and an X-ray detector fixed to a rotary arm or a gantry, the X-ray generator and the X-ray detector are rotated around an object while keeping the distances among the X-ray generator, the object and the X-ray detector constant. The magnification of an image can be increased or decreased according to the relative distance between the X-ray generator or X-ray detector and the object [0003] (All Figures).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884